J-A32035-13


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

ANN P. RINE,                                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellant

                       v.

KEITH C. RINE,

                            Appellee                  No. 970 MDA 2013


                       Appeal from the Order May 12, 2013
                in the Court of Common Pleas of Montour County
                   Domestic Relations at No.: DR-00080-2012


BEFORE: DONOHUE, J., OTT, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.                         FILED NOVEMBER 07, 2014

        Appellant, Ann P. Rine (Mother), appeals from the Order of May 12,

2013,1 which lowered the child support obligation of Keith C. Rine (Father) to

$103.97 per month and directed that Mother pay Father, after an offset,

$438.03 in spousal support. This matter returns to us for reconsideration,

after we concluded that Mother’s issues were waived.          For the reasons

discussed below, we affirm.




____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    The order is dated May 3, 2013 but was not filed until May 12, 2013.
J-A32035-13


        We take the underlying facts and procedural history in this matter

from the trial court’s May 12, 2013 opinion.2      On October 2, 2012, Father

filed a claim against Mother for spousal support and, on October 24, 2012,

for alimony pendente lite (APL) as part of a divorce action filed to case

number 335-CV-2011.           Mother subsequently sought child support for the

parties’ adult disabled son (Son),3 filed to case number DR-0080-2012. Son,

who primarily resides with Mother, works twelve hours per week as a

dishwasher, and has a net income of $305.00 per month. He also receives

Supplemental Security Income (SSI) of $698.00 per month; Mother is his

representative payee.

        A master’s hearing on the issues of spousal support, APL, and child

support took place on November 13, 2012.            On January 18, 2013, the

master submitted a recommendation, resulting in an interim order.         The

master determined that Mother’s net income per month was $4,623.17;

Father’s net income per month was $3,238.53. Neither party disputes these

amounts.      The master did not award APL and determined that Father’s

obligation to pay child support and Mother’s obligation to pay spousal

support offset each other, with neither party owing the other any monies.

Father filed exceptions.        However, Father made an apparent procedural

error, filing the exceptions only under the divorce caption and not under the
____________________________________________


2
    (See Trial Court Opinion, 5/12/13, at 1-5).
3
    The parties’ 19-year-old son suffers from autism.



                                           -2-
J-A32035-13


child support caption. Mother did not file exceptions. The trial court, sua

sponte, dealt with the exceptions as though Father had filed it to both

captions.

     By Order of May 12, 2013, the trial court granted the exceptions in

part, determining that while Mother’s spousal support obligation, which she

had not challenged, remained at $542.00 per month, Father only owed

$103.97 per month in child support.    (See Order, 5/12/13, at 10). Thus,

after the offset, Mother owed Father the sum of $438.03 per month in

spousal support. (See id.).

     Mother filed the instant timely appeal, challenging the trial court’s

treatment of Son’s SSI benefits. On June 17, 2013, the trial court ordered

Mother to file a concise statement of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(b); the trial court docketed the order to both the

divorce and the support captions.     See Pa.R.A.P. 1925(b); (see Order,

6/17/13, at unnumbered p. 1). The certified record ends with this order.

     On April 29, 2014, after inquiries to the trial court in an attempt to

locate Mother’s Rule 1925(b) statement proved unsuccessful, this Court

dismissed Mother’s appeal for failure to comply with Rule 1925. (See Rine

v. Rine, 970 MDA 2013 (unpublished memorandum)).

     On May 13, 2014, Mother filed an application for reargument pursuant

to Pa.R.A.P. 2543(2). In her application, Mother alleged that, although her

Rule 1925(b) statement was timely filed, it was not docketed because of a


                                    -3-
J-A32035-13


breakdown in the court system. (See Application for Reargument, 5/13/14,

at p. 2 and Exhibit C).   On July 10, 2014, an en banc panel of this Court

granted Mother’s request for panel reargument.

      That same day, we ordered the parties to file supplemental briefs in

this matter and the parties complied.     Having reviewed the supplemental

briefs, in particular, Mother’s assertion that the Montour County Domestic

Relations Office erred in not timely docketing her statement, and the

Domestic Relations Office’s apparent concession of a filing error, in the

interest of judicial economy we will regard as done what ought to have been

done and deem Mother’s Pa.R.A.P. 1925(b) statement as timely filed. See

Zitney v. Appalachian Timber Products, Inc., 72 A.3d 281, 285 (Pa.

Super. 2013). Accordingly, we will review the merits of Mother’s claims.

      On appeal, Mother raises the following issues for our review:

      I.    Whether the trial court’s inclusion of SSI as income
      available for support in direct violation of Pa.R.C.P. 1910.16-
      2(b)(1) was in error and amounts to an abuse of discretion?

      II.   Whether the trial court erred and abused its discretion by
      applying an overly large deviation downwards from the guideline
      amount of child support?

(Mother’s Brief, at 4).

      Mother appeals from the award of child support.       Our standard of

review is as follows:

         [w]hen evaluating a support order, this Court may only
      reverse the trial court’s determination where the order cannot be
      sustained on any valid ground. We will not interfere with the
      broad discretion afforded the trial court absent an abuse of the

                                    -4-
J-A32035-13


     discretion or insufficient evidence to sustain the support order.
     An abuse of discretion is not merely an error of judgment; if, in
     reaching a conclusion, the court overrides or misapplies the law,
     or the judgment exercised is shown by the record to be either
     manifestly unreasonable or the product of partiality, prejudice,
     bias or ill will, discretion has been abused. In addition, we note
     that the duty to support one’s child is absolute, and the purpose
     of child support is to promote the child’s best interests.

Brickus v. Dent, 5 A.3d 1281, 1284 (Pa. Super. 2010) (citations omitted).

     After a thorough review of the record, the parties’ briefs, the

applicable law, and the well-reasoned opinion of the trial court, we conclude

that there is no merit to the issues Mother has raised on appeal. The trial

court opinion properly disposes of the questions presented. (See Trial Ct.

Op., 5/12/13, at 6-9) (finding, inter alia, that:    (1) Son’s employment

income should be used to provide for his necessary expenses; (2) while

Son’s SSI benefits could not be counted as income of the parties, to avoid an

unjust result it could be considered as other household income for Son’s

necessaries and was properly used as the basis for a deviation from the

guidelines; (3) trial court properly affirmed master's determination of the

basic support obligation to be $1,228.00; (4) trial court properly determined

guideline support obligation to be $593.87 after offset for Son’s income and

SSI benefits; (5) Father’s net child support amount was properly determined

to be $103.97 per month; and (6) Mother’s liability to Father for spousal

support, in an amount of $542 per month, after offset for Father’s child

support obligation of $103.97, was properly reduced to a net amount of

$438.03).

                                    -5-
J-A32035-13


     Accordingly, we affirm on the basis of the trial court opinion.

     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/7/2014




                                    -6-